Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tishisa Braziel appeals the district court’s order dismissing her civil action alleging claims under the Fair Housing Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Braziel v. Charlestown Owners Ass’n, No. 1:15-cv-00718-AJT-IDD (E.D.Va. Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.